DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections Under 35 U.S.C. § 112
The previously raised rejections under 35 U.S.C. § 112(a) to claims 1-16 have been overcome by Applicant’s amendment and are therefore withdrawn.

Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on 1/20/2022, directed at the amended claims submitted on 1/20/2022 were considered, but are moot in view of new rejections made below in response to the latest amendments by applicant.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

the second communication path comprises a switch that provides a connection between the first backbone exchange server and the second file system that bypasses a stack of the second backbone exchange server, wherein the switch is configured to send at least a portion of traffic on the second communication path to the second file system via the connection”. Applicant argues in Remarks that these limitation are supported by paragraphs [0259]-[0260] and at least the non-limiting embodiment shown in Figure 25 (e.g., switch 25-582).
The Examiner reproduced Fig. 25 below.

    PNG
    media_image1.png
    740
    592
    media_image1.png
    Greyscale

paragraphs [0259]-[0260] and Fig. 25 at most supports a switch that provides a connection between a backbone exchange server and a file system. 
1). The added claim limitation “wherein the switch is configured to send at least a portion of traffic on the second communication path to the second file system via the connection” is nowhere to be found in the originally filed specification and contains new matter.
2).Claim 1 reciting “a connection between the first backbone exchange server” (in communication with a first access point server and a first file system) “and the second file system” (coupled to a second backbone exchange server)”and “writing a file from the first backbone exchange server to the second file system, bypassing the stack of the second backbone exchange server” is supported in the embodiment illustrated in Figure 14 of the originally filed specification. However, the originally filed specification does not disclose combining the embodiment illustrated in Figure 14 with the embodiment illustrated in Figure 25, which discloses a switch that provides a connection between a backbone exchange server and a file system. Therefore, the amended claim 1 reciting “the second communication path comprises a switch that provides a connection between the first backbone exchange server and the second file system that bypasses a stack of the second backbone exchange server” (emphasis added) combines the embodiment illustrated in Figure 14 with the embodiment illustrated in Figure 25 and therefore contains new matter. In other words, the originally filed specification does not support that the connection provided by the switch bypasses a stack of the second backbone exchange server, as essentially recited in amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), and further in view of O'Brien (US 2010/0250700).

Regarding claim 1, Khan teaches A system for connecting devices via a global virtual network across network fabrics (see abstract: “The present invention relates to the development of a device, Cognitive Communication Hub (CCH) that combines multiple and hybrid physical layers to collaborate and establish a unified network. The heterogeneous network so formed supports a whole range of bandwidth and spectrum while providing quality of service and class of service”), comprising: 
a first access point server (Node C in Fig. 6A reproduced below and [0034]: “Referring to FIG. 6A, the working of cognitive controller is shown. The figure shows three layers that are: HF layer, VSAT layer and Ethernet layer….HF layer has three nodes in it which are A, B and C”. 

    PNG
    media_image2.png
    504
    884
    media_image2.png
    Greyscale
And see [0005]: “The object of the present invention is to develop Cognitive Communication Hub that has the ability to incorporate multiple communication technologies in it. These technologies are Ethernet, WLL, Wi-Fi, WiMax, Satellite, GPRS, HF radio, VHF, UHF, dial up and optical fiber, with provision of any future communication technology etc. Ethernet is a very high bandwidth technology while HF radio has low bandwidth”. And see [0019]: “Referring to FIG. 1, Cognitive Communication Hub (CCH) is shown….It has multiple communication technologies incorporated in it which are two GSM links, WLL, HF, UHF, VHF, Satellite, Landline, GPS and Ethernet”. And see [0020]: “Referring to FIG. 2, where multiple networking technologies are provided by the CCH for the connection between user1 and user2”. Definition 2 of the word “server” in Microsoft Computer Dictionary, fifth edition, is “On the Internet or other network, a computer or program that responds to commands from a client”. The Examiner interprets Node C as a server because Node C is a Cognitive Communication Hub (CCH), which responds to a network access command from a client, such as user1 or user2 taught in [0020] and Fig. 2. Therefore, the Examiner interprets Node C in Fig. 6A as a first access point server) in communication with a first backbone exchange server (Node 23 in Fig. 6A and [0034]: “node 23 lies between HF and Node C sends information to node 23 through HF, node 23 can use any node in Ethernet layer to send information, depending upon the compound metrics. For this particular case, node H has the best metrics so node 23 transfers information to node H”. And see [0037]: “                        
                            Node C 
                            
                                →
                                
                                    HF
                                
                            
                            Node 23
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node H"
                        
                    . And see [0005]: “Ethernet is a very high bandwidth technology while HF radio has low bandwidth”. Definition 3 of the word “backbone” in Microsoft Computer Dictionary, fifth edition, is “The wires that carry major communications traffic within a network”. Because Khan teaches that “Ethernet is a very high bandwidth technology while HF radio has low bandwidth”, Ethernet are the “wires that carry major communications traffic within a network”, i.e. a backbone. The Examiner interprets Node 23 as a server because Node 23 responds to a network communication command from a client (Node C). Because Node 23 exchanges data with Node H using Ethernet (backbone) as shown in [0037], the Examiner interprets Node 23 as a first backbone exchange server. The Examiner further interprets Node C sending information to node 23 through HF taught in [0035] as a first access point server in communication with a first backbone exchange server); 
a second access point server (Node D in Fig. 6A and [0034]: “The nodes of VSAT layer are D, E and F”. The Examiner interprets Node D as a server because Node D is a Cognitive Communication Hub (CCH), which responds to a network access command from a client, such as user1 or user2 taught in [0020] and Fig. 2. Therefore, the Examiner interprets Node D in Fig. 6A as a second access point server) in communication with a second backbone exchange server (Node 22 in Fig. 6A and [0034]: “Node 22 lies between Ethernet and VSAT”. And see [0035]: “Node 22 can communicate through both VSAT and Ethernet so node H communicates with node 22 via Ethernet. After this node 22, via VSAT sends information to node D which is the destination node”. The Examiner interprets Node 22 as a server because Node 22 responds to a network communication command from a client (Node H). Because Node 22 exchanges data with Node H using Ethernet (backbone) as shown in [0037]: “                        
                            Node H 
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node 22
                            
                                →
                                
                                    VSAT
                                
                            
                            Node D"
                        
                    , the Examiner interprets Node 22 as a second backbone exchange server. The Examiner further interprets node 22, via VSAT sending information to node D taught in [0035] as a second access point server in communication with a second backbone exchange server), and wherein
the second access point server is coupled to the first access point server via a first communication path (see [0035]: “But if node C wants to communicate with node D, then cognitive controller initiates Cognitive Protocol (as node C and D have different communication technologies) and finds path from node C to node D. Since node 1 has both HF and VSAT, so node C after encrypting the data, sends information to node 21 through HF. Then node 21 sends information to node D through VSAT…. Thus the two paths are: Path 1:”. Also see [0036]: “                        
                            Node C (Source Node) 
                            
                                →
                                
                                    HF
                                
                            
                            Node 21
                            
                                →
                                
                                    VSAT
                                
                            
                            Node D
                        
                    ”. The Examiner interprets node C being coupled to node D using Path 1 comprising HF and VSAT as wherein the second access point server is coupled to the first access point server via a first communication path), 
the second backbone exchange server is coupled to the first backbone exchange server via a second communication path (see [0035]: “Another path is also possible for the transfer of information. Node C sends information to node 23 through HF, node 23 can use any node in Ethernet layer to send information, depending upon the compound metrics. For this particular case, node H has the best metrics so node 23 transfers information to node H. Node 22 can communicate through both VSAT and Ethernet so node H communicates with node 22 via Ethernet”. And see [0036] and [0037]: “Path 2:                         
                            Node C 
                            
                                →
                                
                                    HF
                                
                            
                            Node 23
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node H, 
                             Node H 
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node 22
                            
                                →
                                
                                    VSAT
                                
                            
                            Node D"
                            .
                             
                        
                    The Examiner interprets node 22 being coupled to node 23 through Ethernet as the second backbone exchange server is coupled to the first backbone exchange server via a second communication path); and 
at least one controller (see [0034]: “Referring to FIG. 6A, the working of cognitive controller is shown) that selects the second communication path to carry traffic between the first access point server and the second access point server based on one or more of a characteristic of the traffic, a service requirement of the traffic, a characteristic of the first communication path, or a characteristic of the second communication path (see [0039]: “Referring to FIG. 6B, Node 21 is disabled. Now in order to transfer information from node C to node D, path 2 is the only choice and the transfer of information occurs through this path”. 
    PNG
    media_image3.png
    500
    918
    media_image3.png
    Greyscale

The Examiner interprets transferring information from node C to node D through path 2 when Node 21 on path 1 is disabled as selects the second communication path to carry traffic between the first access point server and the second access point server based on a characteristic of the first communication path).

Khan fails to teach that Node 23 in Fig. 6A (interpreted by the Examiner as “the first backbone exchange server”) “is coupled to a first file system”, as recited in claim 1. Khan also fails to teach that Node 22 in Fig. 6A (interpreted by the Examiner as “the second backbone exchange server”) “is coupled to a second file system”, as recited in claim 1.  
the first backbone exchange server is coupled to a first file system (see [0036]: “A low latency, memory mapped network that may tie together, for example, front end ports, ZFS instances, NVRAM and Flash. This network may be implemented with InfiniBand among servers, and between servers and storage units, and with PCI Express internal to the I/O servers and storage units. The servers and storage units may communicate as peers”. And see Fig. 1 reproduced below and [0040]: “Referring now to FIG. 1, a storage system 10 may include a plurality of I/O servers 12n (12a, 12b, etc.), e.g., blade or standalone servers, a plurality of switch units 14n (14a, 14b, etc.), e.g., InfiniBand expandable switch units, and one or more storage units 16n (16a, 16b, etc.)”. The Examiner interprets I/O server 12a as the first backbone exchange server because [0036] teaches that the I/O servers are connected to storage units using InfiniBand, which is a backbone. The Examiner further interprets storage unit 16a as a first file system. The Examiner interprets the I/O server 12a being coupled to storage unit 16a as the first backbone exchange server is coupled to a first file system),

    PNG
    media_image4.png
    630
    818
    media_image4.png
    Greyscale

the second backbone exchange server is coupled to a second file system (see [0040]: “Referring now to FIG. 1, a storage system 10 may include a plurality of I/O servers 12n (12a, 12b, etc.), e.g., blade or standalone servers, a plurality of switch units 14n (14a, 14b, etc.), e.g., InfiniBand expandable switch units, and one or more storage units 16n (16a, 16b, etc.)”. The Examiner interprets I/O server 12b as the second backbone exchange server because [0036] teaches that the I/O servers are connected to storage units using InfiniBand, which is a backbone. The Examiner further interprets storage unit 16b as a second file system. The Examiner interprets the I/O server 12b being coupled to storage unit 16b as the second backbone exchange server is coupled to a second file system).
Both the Node 23 in Fig. 6A (interpreted by the Examiner as “the first backbone exchange server”) of Khan and the I/O server 16a of O'Brien are backbone exchange servers. Similarly, both the Node 22 in Fig. 6A (interpreted by the Examiner as “the second backbone exchange server”) of Khan and the I/O server 16b of O'Brien are backbone exchange servers. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Node 23 in Fig. 6A, which is interpreted by the Examiner as “the first backbone exchange server”, by coupling it to a first file system as taught by O'Brien, and to improve the Node 22 in Fig. 6A, which is interpreted by the Examiner as “the second backbone exchange server”, by coupling it to a second file system as taught by O'Brien. It would have been obvious because O'Brien teaches that doing so achieves the following benefit: “The servers and storage units may communicate as peers” (see [0036]).

Khan fails to teach that the second communication path comprises a switch that provides a connection between the first backbone exchange server and the second file system that bypasses a stack of the second backbone exchange server, wherein the switch is configured to send at least a portion of traffic on the second communication path to the second file system via the connection; wherein carrying the traffic includes writing a file from the first backbone exchange server to the second 
In the same field of endeavor, O'Brien teaches that a (emphasis added to show the difference between the reference and the claim) communication path comprises a switch that provides a connection between the first backbone exchange server and the second file system (see Fig. 1 and [0040]: “Referring now to FIG. 1, a storage system 10 may include a plurality of I/O servers 12n (12a, 12b, etc.), e.g., blade or standalone servers, a plurality of switch units 14n (14a, 14b, etc.), e.g., InfiniBand expandable switch units, and one or more storage units 16n (16a, 16b, etc.)”. And see [0042]: “In the embodiment of FIG. 1, the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n. An I/O server, for example, I/O server 12a, may communicate with the boards 22n, 24n using this RDMA protocol”. The Examiner interprets switch unit 14b providing a connection between I/O server 12a (the first backbone exchange server) with storage unit 16b (the second file system) as a communication path comprises a switch that provides a connection between the first backbone exchange server and the second file system) that bypasses a stack of the second backbone exchange server(see [0045] and FIG. 2: “The identified controller 120b may receive the redirected request, and then access, in response, data in any of the boards 122n, 124n that may satisfy the request”. And see [0055]: “The interconnect fabric may employ a memory block transfer protocol, e.g., InfiniBand and/or PCI Express, rather than a disk command protocol. This may be beneficial for accesses to the non-volatile memory cards because it eliminates the overhead of the disk command protocol stack both in the server and in the non-volatile memory card. The data storage modules may use a RDMA protocol to make efficient use of the memory block transfer protocol interconnect and to give the data storage modules the flexibility of scheduling data transfer activities in an order that best suits the needs of the storage medium”. Because O’Brien teaches the connection between I/O server 12a (the first backbone exchange server) with storage unit 16b (a second file system) “eliminates the overhead of the disk command protocol stack both in the server and in the non-volatile memory card” and switch unit 14b enables the connection to bypass the I/O server 12b (the second backbone exchange server and a server as taught in [0055] and Fig. 1),  O’Brien teaches a switch that provides a connection between the first backbone exchange server and the second file system that bypasses a stack of the second backbone exchange server), 
wherein the switch is configured to send at least a portion of traffic on the (see Fig. 1 and [0040]: “Referring now to FIG. 1, a storage system 10 may include a plurality of I/O servers 12n (12a, 12b, etc.), e.g., blade or standalone servers, a plurality of switch units 14n (14a, 14b, etc.), e.g., InfiniBand expandable switch units, and one or more storage units 16n (16a, 16b, etc.)”. And see [0042]: “In the embodiment of FIG. 1, the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n. An I/O server, for example, I/O server 12a, may communicate with the boards 22n, 24n using this RDMA protocol”); 
wherein carrying the traffic includes writing a file from the first backbone exchange server to the second file system (see [0021]: “The system further includes a plurality of data storage modules independent of the servers. At least one of the modules is configured to buffer data contained in write data access requests to provide non-volatile storage of the data”. And see [0043] and Fig. 1: “The providers 18n are each capable of receiving (read or write) data access requests, identifying, via a mapping for example, the controller 20x that can service the request (which may be deployed on a different server), and routing the request to the identified controller 20x”. And see [0044]: “The controllers 20n each exclusively manage a portion of data content in at least one of the boards 22n, 24n, and may satisfy data access requests received from the providers 18n by accessing their data content”), bypassing the stack of the second backbone exchange server, via the (see [0045] and FIG. 2: “The identified controller 120b may receive the redirected request, and then access, data in any of the boards 122n, 124n that may satisfy the request”. And see [0055]: “The interconnect fabric may employ a memory block transfer protocol, e.g., InfiniBand and/or PCI Express, rather than a disk command protocol. This may be beneficial for accesses to the non-volatile memory cards because it eliminates the overhead of the disk command protocol stack both in the server and in the non-volatile memory card. The data storage modules may use a RDMA protocol to make efficient use of the memory block transfer protocol interconnect and to give the data storage modules the flexibility of scheduling data transfer activities in an order that best suits the needs of the storage medium”. Because O’Brien teaches the connection between I/O server 12a (the first backbone exchange server) with storage unit 16b (a second file system) “eliminates the overhead of the disk command protocol stack both in the server and in the non-volatile memory card” and switch unit 14b enables the connection to bypass the I/O server 12b (the second backbone exchange server and a server as taught in [0055] and Fig. 1),  O’Brien teaches wherein carrying the traffic includes writing a file from the first backbone exchange server to the second file system, bypassing the stack of the second backbone exchange server, via the communication path).

Both O'Brien and Khan modified in view of O'Brien as explained above teach a communication path connecting a backbone exchange server and a file system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system of Khan modified in view of O'Brien as explained above by letting the second communication path of Khan modified in view of O'Brien comprise a switch that provides a connection between the first backbone exchange server and the second file system that bypasses a stack of the second backbone exchange server, wherein the switch is configured to send at least a portion of traffic on the second communication path to the second file system via the connection; and letting carrying the traffic include writing a file from the first backbone exchange server to the second file system, bypassing the stack of the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n” (see [0042]).

Regarding claim 3, Khan fails to teach wherein the second communication path is Infiniband.
In the same field of endeavor, O’Brien teaches wherein a (emphasis added to show the difference between the reference and the claim) communication path is Infiniband (see [0036]: “A low latency, memory mapped network that may tie together, for example, front end ports, ZFS instances, NVRAM and Flash. This network may be implemented with InfiniBand among servers, and between servers and storage units, and with PCI Express internal to the I/O servers and storage units. The servers and storage units may communicate as peers”).
Both O’Brien and Khan teach a high bandwidth communication path: In Khan, path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In O’Brien, a communication path is Infiniband, which has a high bandwidth. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the high bandwidth Ethernet connection of Khan with the high bandwidth Infiniband connection of O’Brien as the second communication path connecting the first backbone exchange server to the second backbone exchange server in Khan. It would have been obvious because doing so predictably enables the first backbone exchange server to communicate with the second backbone exchange server in a high speed. When Khan is modified in view of O’Brien as described above, it would teach wherein the second communication path is Infiniband.

Regarding claim 5, Khan modified in view of O’Brien further teaches wherein the first backbone exchange server directly writes to the second file system using the second communication path without using the first communication path (As explained in the rejection of claim 1 above, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the Node 22 in Fig. 6A by coupling it to “a second file system”, as taught by O'Brien. Fig. 6A is reproduced below:

    PNG
    media_image2.png
    504
    884
    media_image2.png
    Greyscale
When Node 22 is coupled to the second file system, as illustrated in Fig. 6A, Node 23, which is interpreted by the Examiner as the first backbone exchange server, directly writes to the second file system using the second communication path (path 2 comprising Node 23, Node H, and Node 22, see Fig. 6A and [0037]) without using the first communication path (path 1 comprising Node C, Node 21 and Node D, see Fig. 6A and [0036]) (see [0039]: “Referring to FIG. 6B, Node 21 is disabled. Now in order to transfer information from node C to node D, path 2 is the only choice and the transfer of information occurs through this path”).

Regarding claim 9, Khan fails to teach wherein the first backbone exchange server uses the remote direct memory access (RDMA) protocol to write to the second file system.
However, O’Brien teaches using the remote direct memory access (RDMA) protocol to write to a file system (see [0042]: “In the embodiment of FIG. 1, the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n. An I/O server, for example, I/O server 12a, may communicate with the boards 22n, 24n using this RDMA protocol”. And see [0043] and Fig. 1: “The providers 18n are each capable of receiving (read or write) data access requests, identifying, via a mapping for example, the controller 20x that can service the request (which may be deployed on a different server), and routing the request to the identified controller 20x”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the writing to the second file system by the first backbone exchange server taught by Khan by using the remote direct memory access (RDMA) protocol, as taught by O’Brien. It would have been obvious because O’Brien teaches that “The data storage modules may use a RDMA protocol to make efficient use of the memory block transfer protocol interconnect and to give the data storage modules the flexibility of scheduling data transfer activities in an order that best suits the needs of the storage medium” (see [0055]).


Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as obvious over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), further in view of O'Brien (US 2010/0250700), and in view of Oehme (US 2012/0158882).

Regarding claim 2, Khan modified in view of O’Brien fails to teach wherein the first communication path is IP over the Internet.
However, Oehme teaches that a first communication path is IP over the Internet (see [0023] and Fig. 1: “The illustrated configuration may comprise one or more host computers 104 that communicate with other workstations, such as laboratory workstation 101 and medical practitioner workstation 102, as well as specialized systems, such as MRI system 103 and bio-assay system 106, through computer network 107. …The computer network 107 may comprise one or more wide area networks (WANs), local area network (LANs), private intranets and the Internet”. The Examiner interprets computer network 107 comprising the Internet as a first communication path that is IP over the Internet).
Both Oehme and Khan modified in view of O’Brien teach a low bandwidth first communication path and a high bandwidth second communication path: In Khan modified in view of O’Brien, path 1 includes low bandwidth HF radio and VSAT while path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In Oehme, a first communication path is the low bandwidth IP over the Internet (computer network 107 in Fig. 1) while a second communication path is the high bandwidth backbone using communication protocols such as Infiniband taught in [0066] and Fig. 5. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the low bandwidth HF radio and VSAT connection of Khan modified in view of O’Brien with the low bandwidth IP over the Internet connection of Oehme as the first communication path connecting the wherein the first communication path is IP over the Internet.

Regarding claim 4, Khan fails to teach wherein the second communication path is Infiniband.
In the same field of endeavor, O’Brien teaches wherein a (emphasis added to show the difference between the reference and the claim) communication path is Infiniband (see [0036]: “A low latency, memory mapped network that may tie together, for example, front end ports, ZFS instances, NVRAM and Flash. This network may be implemented with InfiniBand among servers, and between servers and storage units, and with PCI Express internal to the I/O servers and storage units. The servers and storage units may communicate as peers”).
Both O’Brien and Khan teach a high bandwidth communication path: In Khan, path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In O’Brien, a communication path is Infiniband, which has a high bandwidth. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the high bandwidth Ethernet connection of Khan with the high bandwidth Infiniband connection of O’Brien as the second communication path connecting the first backbone exchange server to the second backbone exchange server in Khan. It would have been obvious because doing so predictably enables the first backbone exchange server to communicate with the second backbone exchange server in a high speed. When Khan is modified in view of O’Brien as described above, it would teach wherein the second communication path is Infiniband.

However, Oehme teaches that a first communication path is IP over the Internet (see [0023] and Fig. 1: “The illustrated configuration may comprise one or more host computers 104 that communicate with other workstations, such as laboratory workstation 101 and medical practitioner workstation 102, as well as specialized systems, such as MRI system 103 and bio-assay system 106, through computer network 107. …The computer network 107 may comprise one or more wide area networks (WANs), local area network (LANs), private intranets and the Internet”. The Examiner interprets computer network 107 comprising the Internet as a first communication path that is IP over the Internet).
Both Oehme and Khan modified in view of O’Brien teach a low bandwidth first communication path and a high bandwidth second communication path: In Khan modified in view of O’Brien, path 1 includes low bandwidth HF radio and VSAT while path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In Oehme, a first communication path is the low bandwidth IP over the Internet (computer network 107 in Fig. 1) while a second communication path is the high bandwidth backbone using communication protocols such as Infiniband taught in [0066] and Fig. 5. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the low bandwidth HF radio and VSAT connection of Khan modified in view of O’Brien with the low bandwidth IP over the Internet connection of Oehme as the first communication path connecting the first access point server to the second access point server in Khan modified in view of O’Brien. It would have been obvious because doing so predictably enables the first access point server to communicate with the second access point server using a low speed path. When Khan modified in view of O’Brien is modified in view of Oehme as described above, it would teach wherein the first communication path is IP over the Internet.
Regarding claim 6, it contains the same limitation as claim 2. Therefore, claim 6 is rejected for the same reason as claim 2.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), further in view of O'Brien (US 2010/0250700), and further in view of Polehn (US 2016/0330736).

Regarding claim 7, Khan modified in view of O’Brien fails to teach wherein the second communication path is dark fiber.
In the same field of endeavor, Polehn teaches that a communication path is dark fiber (see [0015]: “In some long term evolution (LTE) network implementations, a baseband unit (BBU) is connected to each remote radio head (RRH) via a dark fiber cable”).
Both Polehn and Khan modified in view of O’Brien teach a high bandwidth communication path: In Khan modified in view of O’Brien, path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In Polehn, a communication path is dark fiber, which is unused fiber-optic cable and has a high bandwidth. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the high bandwidth Ethernet connection of Khan modified in view of O’Brien with the high bandwidth dark fiber connection of Polehn as the second communication path connecting the first backbone exchange server to the second backbone exchange server in Khan modified in view of O’Brien. It would have been obvious because doing so predictably enables the first backbone exchange server to communicate with the second backbone exchange server in a high speed. When Khan modified in view of O’Brien is modified in view of Polehn as described above, it would teach wherein the second communication path is dark fiber.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), further in view of O'Brien (US 2010/0250700), further in view of Oehme (US 2012/0158882), and further in view of Polehn (US 2016/0330736).

Regarding claim 8, Khan modified in view of O’Brien fails to teach wherein the first communication path is IP over the Internet.
However, Oehme teaches that a first communication path is IP over the Internet (see [0023] and Fig. 1: “The illustrated configuration may comprise one or more host computers 104 that communicate with other workstations, such as laboratory workstation 101 and medical practitioner workstation 102, as well as specialized systems, such as MRI system 103 and bio-assay system 106, through computer network 107. …The computer network 107 may comprise one or more wide area networks (WANs), local area network (LANs), private intranets and the Internet”. The Examiner interprets computer network 107 comprising the Internet as a first communication path that is IP over the Internet).
Both Oehme and Khan modified in view of O’Brien teach a low bandwidth first communication path and a high bandwidth second communication path: In Khan modified in view of O’Brien, path 1 includes low bandwidth HF radio and VSAT while path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In Oehme, a first communication path is the low bandwidth IP over the Internet (computer network 107 in Fig. 1) while a second communication path is the high bandwidth backbone using communication protocols such as Infiniband taught in [0066] and Fig. 5. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the low bandwidth HF radio and VSAT connection of Khan modified in view of O’Brien with the low bandwidth IP over the Internet connection of Oehme as the first communication path connecting the wherein the first communication path is IP over the Internet.
Regarding claim 8, Khan modified in view of O’Brien and Oehme fails to teach wherein the second communication path is dark fiber.
In the same field of endeavor, Polehn teaches that a communication path is dark fiber (see [0015]: “In some long term evolution (LTE) network implementations, a baseband unit (BBU) is connected to each remote radio head (RRH) via a dark fiber cable”).
Both Polehn and Khan modified in view of O’Brien and Oehme teach a high bandwidth communication path: In Khan modified in view of O’Brien and Oehme, path 2 includes high bandwidth Ethernet (see [0035]-[0037] and Fig. 6A). In Polehn, a communication path is dark fiber, which is unused fiber-optic cable and has a high bandwidth. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the high bandwidth Ethernet connection of Khan modified in view of O’Brien and Oehme with the high bandwidth dark fiber connection of Polehn as the second communication path connecting the first backbone exchange server to the second backbone exchange server in Khan modified in view of O’Brien and Oehme. It would have been obvious because doing so predictably enables the first backbone exchange server to communicate with the second backbone exchange server in a high speed. When Khan modified in view of O’Brien and Oehme is modified in view of Polehn as described above, it would teach wherein the second communication path is dark fiber.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), further in view of O'Brien (US 2010/0250700), and further in view of Thomas (US 2017/0063920).

Regarding claim 10, Khan modified in view of O'Brien fails to teach a first firewall in the communication path between the first access point server and the first backbone exchange server; wherein the firewall isolates the first backbone exchange server from threats present on the first communication path.
In the same field of endeavor, Thomas teaches a first firewall in the communication path between two network devices (emphasis added to show the difference between the reference and the claim); wherein the firewall isolates one network device (emphasis added to show the difference between the reference and the claim) from threats present on the first communication path (see [0094]: “FIGS. 7-9 show a first cyber-security action or countermeasure that isolates 736 the cyber-security threat 728 at an internal firewall 740”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system for connecting devices taught by Khan modified in view of O'Brien by including a first firewall in the communication path between two network devices; wherein the firewall isolates one network device from threats present on the first communication path, as taught by Thomas. It would have been obvious because doing so predictably secures the system. When such a modification is made, Khan modified in view of O'Brien and Thomas would teach the system of claim 1 further comprising: a first firewall in the communication path between the first access point server and the first backbone exchange server; wherein the firewall isolates the first backbone exchange server from threats present on the first communication path.
Regarding claim 11, Khan modified in view of O'Brien fails to teach a second firewall in the communication path between the second access point server and the second backbone exchange server; wherein the second firewall isolates the second backbone exchange server from threats present on the first communication path.
In the same field of endeavor, Thomas teaches a second firewall in the communication path between two network devices (emphasis added to show the difference between the reference and the claim); wherein the second firewall isolates one network device (emphasis added to show the difference between the reference and the claim) from threats present on the first communication path (see [0094]: “FIGS. 7-9 additionally show a second cyber-security action or countermeasure that isolates 744 the cyber-security threat 728 at an external firewall 748”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system for connecting devices taught by Khan modified in view of O'Brien by including a second firewall in the communication path between two network devices; wherein the second firewall isolates one network device from threats present on the first communication path, as taught by Thomas. It would have been obvious because doing so predictably secures the system. When such a modification is made, Khan modified in view of O'Brien and Thomas would teach the system of claim 1 further comprising: a second firewall in the communication path between the second access point server and the second backbone exchange server; wherein the second firewall isolates the second backbone exchange server from threats present on the first communication path.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2014/0226456) in view of the evidential references (definitions of words “server” and “backbone” in Microsoft Computer Dictionary, 2002), further in view of O'Brien (US 2010/0250700), and further in view of Gai (US 6,678,241).

Regarding claim 12, Khan modified in view of O'Brien does not explicitly teach an end point device in communication with the first access point server; and a host server in communication with the second access point server.
In the same field of endeavor, Gai teaches an end point device in communication with the first access point server; and a host server in communication with the second access point server (see Fig. 2 reproduced below and col. 6, lines 28-47: “Each access switch 230-234 and backbone switch 236-246 includes a plurality of ports which, if directly coupled to a LAN 202-226 (or a host, end station, server, workstation, etc.) are referred to as access ports, and if directly coupled to a trunk or link 248 are referred to as trunk ports. … Access switch 230, for example, has three trunk ports 254 (port numbers 1-3) and five access ports 256 (port numbers 4-8). Attached to each LAN 202-226 may be a plurality of network entities, such as hosts, end stations, servers (e.g., file servers, print servers, etc.), workstations, etc. For example, attached to LAN 202 is a first server 258, and attached to LAN 226 is a second server 260. These network entities, moreover, may source or sink messages or data frames to one another over the network 200. Switches 230-246 comprise conventional components and circuitry that allow them to associate specific ports with the hosts, end stations, servers, workstation, routers, etc. that are coupled thereto or otherwise accessible therethrough”. And see col. 7, line 60-col. 8, line 3 and Fig. 3: “switch 230 includes a plurality of ports 302a-h, each of which is preferably identified by a number (e.g., port numbers 1-8). Ports 302a-h, moreover, are preferably configured in a conventional manner either as access ports or as trunk ports. As mentioned above, an access port is a port 302 that does not provide  is instead directly connected to a LAN, host, end station, server, workstation, etc”. The Examiner interprets access switches 230-234 as a first access point server and a second access point server. The Examiner further interprets “end stations” and “servers” that are connected to access switches 230-234 through an access port 302 as “an end point device in communication with the first access point server; and a host server in communication with the second access point server”).

    PNG
    media_image5.png
    679
    973
    media_image5.png
    Greyscale

Both Gai and Khan modified in view of O'Brien teach a first access point server and a second access point server. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system for connecting devices taught by Khan modified in view of O'Brien by including an end point device in communication with the first access point server and a host server in communication with the second access point server, as taught by Gai. It 

Regarding claim 13, Khan modified in view of O'Brien and Gai as described above fails to teach wherein the communication protocol between the end point device and the host server is one of Infiniband, RDMA, IPv4, and IPv6.
	However, O'Brien teaches that the communication protocol between two devices (emphasis added to show the difference between the reference and the claim) is RDMA (see [0042]: “In the embodiment of FIG. 1, the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n. An I/O server, for example, I/O server 12a, may communicate with the boards 22n, 24n using this RDMA protocol”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the communication protocol between the end point device and the host server taught by Khan modified in view of O'Brien and Gai by using the remote direct memory access (RDMA) protocol, as taught by O’Brien. It would have been obvious because O’Brien teaches that “The data storage modules may use a RDMA protocol to make efficient use of the memory block transfer protocol interconnect and to give the data storage modules the flexibility of scheduling data transfer activities in an order that best suits the needs of the storage medium” (see [0055]).

Regarding claim 14, Khan modified in view of O'Brien and Gai as described above does not teach wherein the communication protocol is encapsulated in a different protocol between the end point device and the first access point server.
Gai teach wherein the communication protocol is encapsulated in a different protocol between two communicating network devices (emphasis added to show the difference between the reference and the claim) (see col. 7, lines 29-34 and Fig. 2:“Additionally, trunk ports 254 coupled to links 248 may be configured to operate in accordance with any number of VLAN encapsulation protocols, such as the IEEE 802.1Q standard or the Inter-Switch Link (ISL) mechanism from Cisco Systems, Inc.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system for connecting devices taught by Khan modified in view of O'Brien and Gai as described above by encapsulating the communication protocol between the end point device and the first access point server in a different protocol, as taught by Gai regarding two communicating network devices. It would have been obvious because doing so achieves the commonly understood benefit of allowing data to traverse a network with segments supporting different communication protocols.

Regarding claim 15, Khan modified in view of O'Brien and Gai as described above does not teach wherein the communication protocol is encapsulated in a 10different protocol between the second access point server and the host server.
However, Gai teach wherein the communication protocol is encapsulated in a different protocol between two communicating network devices (emphasis added to show the difference between the reference and the claim) (see col. 7, lines 29-34 and Fig. 2:“Additionally, trunk ports 254 coupled to links 248 may be configured to operate in accordance with any number of VLAN encapsulation protocols, such as the IEEE 802.1Q standard or the Inter-Switch Link (ISL) mechanism from Cisco Systems, Inc.”).


	Regarding claim 16, Khan modified in view of O'Brien and Gai as described above does not teach wherein the communication protocol is encapsulated in a different protocol between the first backbone exchange server and the second backbone exchange server.
However, Gai teach wherein the communication protocol is encapsulated in a different protocol between two communicating network devices (emphasis added to show the difference between the reference and the claim) (see col. 7, lines 29-34 and Fig. 2:“Additionally, trunk ports 254 coupled to links 248 may be configured to operate in accordance with any number of VLAN encapsulation protocols, such as the IEEE 802.1Q standard or the Inter-Switch Link (ISL) mechanism from Cisco Systems, Inc.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the system for connecting devices taught by Khan modified in view of O'Brien and Gai as described above by encapsulating the communication protocol between the first backbone exchange server and the second backbone exchange server in a different protocol, as taught by Gai regarding two communicating network devices. It would have been obvious because doing so achieves the commonly understood benefit of allowing data to traverse a network with segments supporting different communication protocols.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHIMEI ZHU/Examiner, Art Unit 2495       

/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495